NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IVAN L. MENDEZ,
Plain,tiff-Appellant,
V.
THE NATIONAL RAILROADS OF MEXICO
Defendant-Appellee.
2010-1448
Appeal from the Untied States District Court for the
District of New Mexico in 09-CV-1222, Judge Robert C.
Brack.
ORDER
Upon review of Ivan L. Mendez’s recently docketed
appeal, we consider whether Mendez should be directed to
show cause why his appeal should not be dismissed for
lack of jurisdiction
Mendez Eled a complaint appearing to allege civil
rights violations against "The National Railroads of
Mexico." The United States District Court for the District
of New Mexico dismissed the complaint for failure to state

lVfENDEZ V. NATIONAL RAILROADS 2
a claim upon which relief may be granted Mendez ap-
peals to this court.
This court’s jurisdiction over appeals of district court
decisions is limited primarily to cases involving patents
and suits against the United States not exceeding
$10,000. See 28 U.S.C. §1295 (a)(1), (2). lt does not
appear that Mendez’s appeal is within this court’s juris-
diction. Further, it appears that the appeal was not
timely Eled. The district court's judgment was entered on
January 6, 2010. Any appeal from the district court's
judgment was due no later than February 5, 2010.
Mendez's appeal, seeking review by this court, was re-
ceived on July 20, 2010."
Accordingly,
IT ls OR:oERED THAT:
(1) Mendez is directed to show cause within 21 days
of the date of filing of this order why his appeal should
not be dismissed
(2) The briefing schedule is stayed.
FoR THE CoURT
AUG 2 0 2010
/s/ J an Horbal u_S_cQu
Date J an Horbaly THE
§§
335
§§
§§
§
clerk Aue 2 0 2010
" Mendez also previously sought review by the
United States Court of Appeals for the Tenth Circuit. On
July 28, 2010, the Tenth Circuit dismissed that appeal for
failure to prosecute.
.|AN HORBALY
GLERK

3
cc: lvan L. Mendez
s20
MENDEZ V. NATIONAL RAILROADS